Macfarlane, J.
This is an action of replevin to obtain the possession of a special railroad car known as the “Sierra Majado.”
*138The Monterey and Mexican Gulf Railroad Company is a corporation of the state of New York, which owned and operated a railroad in the republic of Mexico. This corporation having become insolvent, its property was, by a decree of the federal district court for the state of Neuvo Leon, placed in the hands of plaintiff Robertson as receiver. Under and by authority of this decree the receiver was put into the possession of all the property of the corporation, including the car “Sierra Majado.” This car was used by the managing officer of the corporation in traveling over the road and elsewhere on the business of the corporation. It was the private ear of the executive officers of the company, and with the other property went into the possession of the receiver within the jurisdiction of the court.
In 1892 plaintiff brought the car from the republic of Mexico to St. Louis, where it was attached at the suit of Fairbanks, Morse & Company, creditors of said corporation, and citizens of the state of Illinois. Under a writ of attachment issued in that suit, which was against the corporation, the car in question was taken in possession by defendant who is the sheriff of the city of St. Louis. This suit is by Robertson, as such receiver, to regain possession of the car.
I. The controlling controversy in this case is whether a receiver, appointed by a court of the republic of Mexico, can, as against an attaching creditor of the debtor, who resides in the state of Illinois, recover, by a suit in a court of this state, the property of the debtor, which had come into possession of the receiver in Mexico, and which was brought into the jurisdiction of the Missouri court by the receiver himself.
The general rule is that a receiver, appointed by a court of chancery, has no legal status outside the territorial jurisdiction of the court appointing him. He receives his powers from the court, and can only exer*139cise them within its jurisdiction. The court itself has no power beyond the bounds of its jurisdiction and can confer none upon the receiver. This strict rule of legal right is generally recognized. Ins. Co. ex rel. v. Needles, 52 Mo. 17; Booth v. Clark, 17 How. (U. S.) 322; Beach, Receivers, secs. 680, and note for cases.
The rule, however, is not applied with the same strictness with which it is declared, but courts often, in the spirit of comity, recognize the rights and powers of receivers appointed in other jurisdictions, and allow them to sue for and recover property which they are entitled to hold under the order appointing them or to pursue generally their remedies. This spirit of comity has been so generally acted upon as to create an exception to the rule, almost as well established as the rule itself. In most courts of the United States it is only withheld when to allow it would contravene the laws or public policy of the state, or would defeat or impair the rights of resident creditors. Beach, Receivers, sec. 682; Gluck & Becker, Receivers of Corp., sec. 57, and cases cited in notes.
So far as I am advised this court has never either recognized or denied this exception, nor do we deem it necessary to pass upon it in this case. The principle upon which we think this case must be ruled is one of law and not of comity.
The order of the federal court of Mexico required all the property of the railway corporation to be delivered into the hands of the receiver who was directed to preserve and manage it for the benefit of all the creditors. Under this order the receiver obtained possession of the car in question within the jurisdiction of the court appointing him. The possession of the receiver was, therefore, lawful when taken. The car, with all other property of the corporation, was held for the benefit of foreign as well as domestic creditors. The creditors *140residing in the United States had no rights superior to those of the creditors residing within the jurisdiction of the court. It can not be seen how those rights became paramount when the .property was brought by the lawful possessor, within the jurisdiction of the courts of the United States. Courts will protect the rights of domestic creditors, and will not permit property located in their jurisdictions to be carried away by a receiver of a foreign state or nation, until all such creditors are satisfied. But we know of no principle upon which rights of domestic creditors can be created by reason of the property, in the lawful possession rof the receiver, being brought within their jurisdiction. Such a rule would greatly embarrass the receiver in the discharge of his duties, and would, in many cases, affect injuriously the rights of creditors. Hence "It is generally ruled that after a receiver has obtained possession of the property' of the debtor within the jurisdiction of the court appointing him, such possession will be protected into whatever jurisdiction the property may thereafter be taken by the receiver.
The order of the court and the subsequent possession thereunder vested in the plaintiff a special property in the car which authorizes him to maintain this suit. Cagill v. Wooldridge, 8 Baxt. (Tenn.) 580; Bank v. McLeod, 38 Ohio St. 174; Bagby v. Railroad, 86 Pa. St. 291; Railroad v. Packet Co., 108 Ill. 317; McAlpin v. Jones, 10 La. Ann. 552; Pond v. Cooke, 45 Conn. 126.